MEMORANDUM **
Walter Jesus Chavez-Pineda, Helen Marciela Murillo-Montoya, Geral Jesus *564Chavez-Murillo, and Suheylin Jiseth Chavez-Murillo are natives and citizens of Honduras, petitioning for review of a Board of Immigration Appeals (“BIA”) decision which affirmed the ruling of an Immigration Judge (“IJ”) denying their application for asylum and withholding of removal.
Where, as here, the BIA reviews the I J’s decision de novo, our review is limited to the BIA’s decision. See Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000). We review the agency’s decision for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
The BIA denied petitioners’ asylum claim, because it found that there was no nexus to a protected ground. Substantial evidence supports the BIA’s holding because the lead petitioner was not a member of a cognizable social group. See Sanchez-Trujillo v. INS, 801 F.2d 1571, 1575-77 (9th Cir.1986).
Because petitioners failed to satisfy the lower standard of proof for asylum, they necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*564ed by 9th Cir. R. 36-3.